ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                 )
                                             )
ECCI-C METAG, JV                             ) ASBCA Nos.       58833, 58863, 59029
                                             )                  59031, 59672, 60413
                                             )
Under Contract No.    W5J9JE-10-D-0007       )

APPEARANCE FOR THE APPELLANT:                   Michael A. Richard, Esq.
                                                 Obermayer Rebmann Maxwell & Hippel LLP
                                                 Philadelphia, PA

APPEARANCES FOR THE GOVERNMENT:                 Michael P. Goodman, Esq.
                                                 Engineer Chief Trial Attorney
                                                Sarah L. Hinkle, Esq.
                                                Geoffrey A. Mueller, Esq.
                                                Matthew S. Tilghman, Esq.
                                                 Engineer Trial Attorneys
                                                 U.S. Army Engineer District, Middle East
                                                 Winchester, VA

                                                Edward J. McNaughton, Esq.
                                                 Engineer Trial Attorney
                                                 U.S. Army Engineer District, Memphis

                              ORDER OF DISMISSAL

      The disputes have been settled and final payment has been made. The appeals are
dismissed with prejudice.

      Dated: November 4, 2020



                                             RICHARD SHACKLEFORD
                                             Administrative Judge
                                             Vice Chairman
                                             Armed Services Board
                                             of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58833, 58863, 59029, 59031,
59672, 60413, Appeals of ECCI-C METAG, JV, rendered in conformance with the
Board’s Charter.

      Dated: November 4, 2020



                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2